Exhibit 99.1 GEORGIA-CAROLINA BANCSHARES REPORTS FIRST QUARTER EARNINGS AND QUARTERLY DIVIDEND April 30, 2014 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OTCQB), parent company of First Bank of Georgia, today reported 2014 first quarter net income of $852,000 ($0.24 per diluted common share), compared to $2,307,000 ($0.65 per diluted common share) for the three months ended March 31, 2013. Book value totaled $16.54 per common share at March 31, 2014. Remer Y. Brinson III, President and CEO of the Company, stated “We are pleased to report first quarter earnings of $852,000, although this is well below our first quarter of 2013, where net income was increased by an $806,000 benefit on an insurance policy, as well as higher mortgage loan volume and related gain on loans held for sale. We’ve seen an increase in loan demand which has resulted in a quarterly increase of 4.6% in loans, excluding loans held for sale. We have also experienced a 5.0% increase in net interest income when comparing the first quarter of 2014 to the first quarter of last year.” Brinson continued, “We have continued to see soft demand in mortgage originations for the third consecutive quarter. Originations for the first quarter of 2014 are down approximately 40% from the first quarter of 2013, which is consistent with national mortgage originations.” “Asset quality continues to improve and is approaching pre-recession levels,” Brinson related. “Non-performing assets are now only 1.15% of total assets and we continue to operate in a net recovery position related to our allowance for loans losses.” Georgia-Carolina Bancshares’ Board of Directors also declared a quarterly cash dividend of $0.045 per share of common stock payable on May 20, 2014, to shareholders of record as of May 13, 2014. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Marketplace (OTCQB) under the symbol “GECR”. First Bank of Georgia conducts banking operations through seven offices in Richmond County (Augusta), Columbia County (Evans and Martinez), and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole. These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved. The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands, except share and per share data) March 31, December 31, (Unaudited) ASSETS Cash and due from banks $ 16,228 $ 16,828 Securities available-for-sale 156,788 158,439 Loans 287,138 274,747 Allowance for loan losses ) ) Loans, net 281,806 269,390 Loans held for sale at fair value 29,395 31,298 Bank-owned life insurance 14,963 14,834 Bank premises and equipment, net 9,441 9,512 Accrued interest receivable 1,907 1,854 Other real estate owned, net 4,701 4,897 Federal Home Loan Bank stock 1,140 1,606 Other assets 6,714 7,840 Total assets $ 523,083 $ 516,498 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ 80,048 $ 76,747 Interest-bearing: NOW accounts 62,640 59,661 Money market accounts 77,180 74,056 Savings 56,866 56,757 Time deposits less than $100,000 53,434 54,859 Time deposits $100,000 or greater 72,604 72,637 Brokered and wholesale deposits 24,381 24,988 Total deposits 427,153 419,705 Short-term debt 15,000 22,200 Repurchase agreements 13,481 12,111 Other liabilities 7,975 5,593 Total liabilities 463,609 459,609 Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,594,973 and 3,572,204 shares issued and outstanding 4 4 Additional paid-in-capital 16,364 16,192 Retained earnings 45,449 44,758 Accumulated other comprehensive income/(loss) ) ) Total shareholders' equity 59,474 56,889 Total liabilities and shareholders' equity $ 523,083 $ 516,498 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended March 31, Interest income Interest and fees on loans $ 3,820 $ 3,884 Interest on taxable securities 635 514 Interest on nontaxable securities 151 116 Other interest income 4 6 Total interest income 4,610 4,520 Interest expense Interest on NOW, money market, and savings deposits 126 147 Interest on time deposits less than $100,000 111 134 Interest on time deposits $100,000 or greater 148 170 Interest on brokered and wholesale deposits 59 112 Interest on funds purchased and other borrowings 17 6 Total interest expense 461 569 Net interest income 4,149 3,951 Provision for loan losses ) ) Net interest income after provision for loan losses 4,371 4,553 Non-interest income Service charges on deposits 343 370 Mortgage banking activities 1,425 2,004 Net gains on sales of other real estate 82 145 Net gains on securities available for sale 16 13 Other 402 1,257 Total non-interest income 2,268 3,789 Non-interest expense Salaries and employee benefits 3,327 3,074 Occupancy expenses 381 368 Other real estate owned expenses 169 159 Other 1,617 1,612 Total non-interest expense 5,494 5,213 Income before income taxes 1,145 3,129 Income tax expense 293 822 Net income $ 852 $ 2,307 Earnings per common share Basic $ 0.24 $ 0.65 Diluted $ 0.24 $ 0.65 Dividends per common share $ 0.045 $ 0.040
